CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2010 UNAUDITED CONSOLIDATED BALANCE SHEETS INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS INTERIM CONSOLIDATED STATEMENTS OF DEFICIT INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS F-1 CIBT EDUCATION GROUP INC. CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, 2010 August 31, 2009 ASSETS CURRENT Cash $ $ Accounts receivable (Note 4) Marketable securities Prepaid expenses and other assets Inventory PROPERTYAND EQUIPMENT, net (Note 6) INTANGIBLE ASSETS (Note 7) GOODWILL AND UNALLOCATED PURCHASE PRICE (Note 7) DEFERRED FINANCE FEES (Note 21) - FUTURE INCOME TAX ASSETS (Note 14) - FUNDS HELD IN ESCROW (Note 3) - CURRICULUM DEVELOPMENT COSTS AND OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 5) $ $ Income taxes payable Deferred educational revenue Capital lease obligations – current portion Long-term debt – current portion (Note 8) Due to related parties (Note 17) FUTURE INCOME TAX LIABILITIES (Note 14) CAPITAL LEASE OBLIGATIONS LONG-TERM DEBT (Note 8) NON-CONTROLLING INTERESTS SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 9) CONTRIBUTED SURPLUS (Note 10) WARRANTS (Note 9) TREASURY SHARES HELD (Note 11) ) ) ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT ) ) $ $ SUBSEQUENT EVENTS (Note 21) Approved on behalf of the Board: “Toby Chu” “Troy Rice” Director Director The accompanying notes are an integral part of these consolidated financial statements F-2 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) (Unaudited) 3 Months Ended May 31, 2010 3 Months Ended May 31, 2009 9 Months Ended May 31, 2010 9 Months Ended May 31, 2009 REVENUES Educational $ Design and advertising DIRECT COSTS Educational Design and advertising OTHER EXPENSES General and administrative (Note 18) Amortization Stock-based compensation ) INTEREST INCOME FOREIGN EXCHANGE (LOSS) GAIN ) ) INTEREST ON LONG-TERM DEBT ) LOSS ON DISPOSAL OF ASSETS - - ) - RESTRUCTURING AND INTEGRATION COSTS (Note 13) ) - ) - INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX RECOVERY (PROVISION) (Note 14) Current income tax provision ) Future income tax recovery (provision) ) ) INCOME (LOSS) AFTER INCOME TAXES ) NON-CONTROLLING INTERESTS ) NET INCOME (LOSS) $ ) $ $ $ BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ ) $ $ $ COMPREHENSIVE INCOME (LOSS) Net income (loss) $ ) $ $ $ Unrealized translation adjustments ) ) ) Comprehensive income (loss) $ ) $ ) $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these interim consolidated financial statements F-3 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) 3 Months Ended May 31, 2010 3 Months Ended May 31, 2009 9 Months Ended May 31, 2010 9 Months Ended May 31, 2009 ACCUMULATED OTHER COMPREHENSIVE LOSS Balance, beginning of period $ ) $ ) $ ) $ ) Unrealized translation adjustments ) ) ) Balance, end of period $ ) $ ) $ ) $ ) Ending balance of accumulated other comprehensive loss comprised of: Unrealized translation adjustments $ ) $ ) $ ) $ ) Balance, end of period $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements F-4 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF DEFICIT (Unaudited) 3 Months Ended May 31, 2010 3 Months Ended May 31, 2009 9 Months Ended May 31, 2010 9 Months Ended May 31, 2009 DEFICIT, BEGINNING OF PERIOD $ ) $ ) $ ) $ ) NET INCOME (LOSS) ) EXCESS OF COST OF REDEMPTION OVER PROCEEDS ON SALE OF TREASURY SHARES (Note 11) - - ) - DEFICIT, END OF PERIOD $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim consolidated financial statements F-5 CIBT EDUCATION GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 3 Months Ended May 31, 2010 3 Months Ended May 31, 2009 9 Months Ended May 31, 2010 9 Months Ended May 31, 2009 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net income (loss) $ ) $ $ $ Adjusted for items not involving cash: - amortization of property, equipment and intangible assets - stock-based compensation - amortization of deferred curriculum costs - future income tax provision ) - loss on disposal of assets - non-controlling interests ) Net changes in non-cash working capital items (Note 19) NET CASH FROM (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment ) Curriculum development costs ) Acquisition of net assets of business entities, net of cash received (Note 3) ) - ) ) Funds held in escrow ) - ) - Disposal of controlling interest in variable interest entity, net of cash received - - - ) NET CASH FROM (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Proceeds from issuance of shares - - - Treasury share transactions - ) ) ) Advances (to) from related parties ) ) Non-controlling interest draws ) - ) - Lease obligation repayments ) Loan principal repayments ) Loan principal advances - - Deferred finance fees ) - ) - NET CASH FROM (USED IN) FINANCING ACTIVITIES ) ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ The accompanying notes are an integral part of these interim consolidated financial statements F-6 CIBT EDUCATION GROUP INC. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2010 (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION CIBT Education Group Inc. (the “Company”) is an educational, investment, and marketing organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has four principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), KGIC Language College Corp. (“KGIC”) (refer to Note 3), and IRIX Design Group Inc. (“IRIX”).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC and KGIC in Canada.CIBT’s educational operations are based in Asia, and SSDC’s and KGIC’s educational operations are based in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the United States. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These unaudited interim consolidated financial statements do not include all disclosures normally provided in annual financial statements and accordingly, should be read in conjunction with the Company’s audited consolidated financial statements for the year ended August 31, 2009.The Company’s accounting policies are in accordance with Canadian generally accepted accounting policies and are consistent with those outlined in the 2009 audited consolidated financial statements.In management’s opinion, these unaudited interim consolidated financial statements include all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly such information.The results of operations for the interim periods are not necessarily indicative of the results to be expected in future periods. Comparative figures Certain of the comparative figures have been reclassified to conform to the current period’s presentation. Non-controlling interests Non-controlling interests exist in less than wholly-owned subsidiaries and divisions of the Company and represent the outside interests’ share in the carrying values and operations of the subsidiaries and divisions.As of May 31, 2010, the non-controlling interests were as follows: Subsidiary / division Non-controlling interest % CIBT School of Business & Technology Corp. 0.14 % Beihai College 40.00 % Sprott-Shaw Degree College Corp. – Surrey Campus 33.33 % Irix Design Group Inc. 49.00 % Future accounting standards Recent Accounting Pronouncements In December 2008, the CICA issued three new accounting standards: (a) Handbook Section 1582 “Business Combinations” (b) Handbook Section 1601 “Consolidated Financial Statements” (c) Handbook Section 1602 “Non-Controlling interest” These three new accounting standards replaced Section 1581 “Business Combinations” and Section 1600 “Consolidated Financial Statements”.CICA Handbook Section 1582 provides the Canadian equivalent to IFRS 3 – “Business Combinations” and CICA Handbook Sections 1601 and 1602 provide the Canadian equivalent to IAS 27 – “Consolidated and Separate Financial Statements”. CICA Handbook Section 1582 requires additional use of fair value measurements, recognition of additional assets and liabilities, and increased disclosure for the accounting of a business combination. The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011. Entities adopting Section 1582 will also be required to adopt Sections 1601 and 1602. Section 1602 establishes standards for accounting for a non-controlling interest and will require the non-controlling interest to be presented as part of shareholders’’ equity on the balance sheet. In addition the net earning will include 100% of the subsidiary’s results and will be allocated between the controlling interest and the non-controlling interest. These standards apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011.The Company is in the process of evaluating the impact these standards will have on the Company’s financial position and results of operations upon adoption. F-7 NOTE 3 – ACQUISITION On March 15, 2010, the Company completed the acquisition of KGIC Education Group Inc.The Company acquired, through KGIC (a newly incorporated wholly owned subsidiary of the Company), the primary assets and liabilities used in the operation of the KGIC group of schools (the “KGIC Assets”).The KGIC Assets will enable the Company to continue to operate the newly acquired business (the “KGIC Business”) which consists of English language training schools.KGIC’s existing management team will continue to operate KGIC under an executive management contract.KGIC operates private English language training schools and business colleges in Canada, with seven campuses in Canada, as well as training centres and branch offices in China, Brazil, Japan, Korea, Taiwan and Mexico. As consideration, the initial estimated purchase price of $3,817,497 has been paid by the Company to the selling parties.In addition, the Company incurred transaction costs of $266,677.As required under the terms of the agreement, the Company has paid an additional $700,000 into escrow in anticipation of purchase price adjustments resulting from the finalization of certain working capital and other conditions.As of May 31, 2010, management has determined an estimated purchase price of $3,753,798, which would result in a recovery of $63,699 from the selling parties in addition to the return of the $700,000 held in escrow.The amounts will be released from escrow 12 months after the closing date (March 15, 2010), subject to: (a) the satisfaction of certain conditions; and (b) adjustments based on the final determination of the working capital acquired at the time of closing. The Company has agreed to pay a maximum of $4,000,000 of further consideration which will be paid upon the achievement of the following net revenue and EBITDA (earnings before interest, taxes, depreciation and amortization) milestones by the KGIC Business: (a) up to $958,905 in cash if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (b) up to $958,905 in value of the Company’s shares if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (c) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $18,200,000 and the EBITDA of the KGIC Business exceeds $2,000,000 for the period March 1, 2011 to February 29, 2012, such amount to be calculated according to a formula which is based upon the excess; and (d) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $23,000,000 and the EBITDA of the KGIC Business exceeds $3,450,000 for the period March 1, 2012 to February 28, 2013, such amount to be calculated according to a formula which is based upon the excess. The acquisition of KGIC, a business, has been accounted for using the purchase method with the preliminary fair value of the assets acquired and liabilities assumed on the acquisition date being as follows: Fair Value of Assets Acquired Cash $ Accounts receivable Inventory Prepaids and other current assets Property and equipment Unallocated purchase price Accounts payable and accrued liabilities ) Deferred revenue ) Net assets acquired equal to purchase price $ Purchase price comprised of: Cash $ Acquisition costs Total purchase price $ The purchase price allocation for this acquisition is preliminary and will be adjusted further, including the allocation of unallocated purchase price, as a result of obtaining additional information regarding preliminary estimates of fair values and costs made at the date of purchase as well as the ultimate finalization of the purchase price.The operating results of the KGIC Business, from March 16, 2010 to May 31, 2010 are included in these consolidated financial statements. F-8 NOTE 3 – ACQUISITION (cont’d) Subsequent to May 31, 2010, the Company and the selling parties reached an agreement whereby the selling parties have agreed to pay to the Company the sum of $700,000 as an adjustment in connection with the operation of the KGIC Business.Refer to Note 21. NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable consisted of the following at May 31, 2010 and August 31, 2009: May 31, 2010 August 31, 2009 Trade receivables $ $ Less: allowance for bad debts ) ) $ $ NOTE 5 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities consisted of the following at May 31, 2010 and August 31, 2009: May 31, 2010 August 31, 2009 Trade accounts payable $ $ Payroll and related liabilities SSDC purchase price payable - Tuition fees and grants payable Others $ $ NOTE 6 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following at May 31, 2010 and August 31, 2009: May 31, 2010 August 31, 2009 Furniture and equipment $ $ Leasehold improvements Equipment under capital lease Accumulated amortization - furniture and equipment ) ) Accumulated amortization - leasehold improvements ) ) Accumulated amortization - equipment under capital lease ) $ $ F-9 NOTE 7 – INTANGIBLE ASSETS, GOODWILL AND UNALLOCATED PURCHASE PRICE Intangible assets, goodwill and unallocated purchase price are as follows: May 31, 2010 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Beginning balance $ $ ) $ Additions during the current period - ) ) Foreign exchange adjustments ) ) Ending balance $ $ ) $ Intangible assets not subject to amortization Beginning balance $ Additions during the current period - Ending balance $ Total intangible assets $ Goodwill Beginning balance $ Additions during the current period - Ending balance $ Unallocated purchase price (Note 3) Beginning balance $ - Additions during the current period Ending balance $ Total goodwill and unallocated purchase price $ F-10 NOTE 7 – INTANGIBLE ASSETS, GOODWILL AND UNALLOCATED PURCHASE PRICE (cont’d) August 31, 2009 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Beginning balance, as restated $ $ ) $ Additions during the current year - ) ) Foreign exchange adjustments ) Ending balance $ $ ) $ Intangible assets not subject to amortization Beginning balance, as restated $ Additions during the current year - Ending balance $ Total intangible assets $ Goodwill Beginning balance, as restated $ Additions during the current year Ending balance $ F-11 NOTE 7 – INTANGIBLE ASSETS, GOODWILL AND UNALLOCATED PURCHASE PRICE (cont’d) May 31, 2010 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Agreements and contracts – curriculum access $ $ ) $ Internally developed curriculum – acquired ) Foreign university cooperative agreements and others ) $ $ ) $ Intangible assets not subject to amortization Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ F-12 NOTE 7 – INTANGIBLE ASSETS, GOODWILL AND UNALLOCATED PURCHASE PRICE (cont’d) August 31, 2009 Accumulated Carrying Cost Amortization Value Intangible assets subject to amortization Agreements and contracts – curriculum access $ $ ) $ Internally developed curriculum – acquired ) Foreign university cooperative agreements and others ) $ $ ) $ Intangible assets not subject to amortization Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ F-13 NOTE 8 – LONG-TERM DEBT The carrying value of debt in SSDC is as follows: Demand term instalment loan, payable in monthly instalments of $50,000 plus interest at the prime rate plus 2% $ Promissory note payable at $460 per month including interest at 8.5% per annum, unsecured, due October 2013 Promissory note payable at $505 per month including interest at 8% per annum, unsecured, due June 2011 Less: current portion ) Balance at May 31, 2010 $ NOTE 9 – SHARE CAPITAL Authorized share capital consists of 150,000,000 common shares without par value. Number Value Issued and outstanding Balance at August 31, 2008 and 2009 $ - for private placement at $0.70 per share - fees and commissions for private placement - ) - fair value of agent’s warrants for private placement - ) - for cash by exercise of options at $0.50 per share - contributed surplus reallocated on exercise of stock options - Balance at May 31, 2010 $ On October 27, 2009, the Company negotiated a non-brokered private placement to raise $3,000,000 by the issuance of common shares of the Company at a price of $0.70 per share.The financing was undertaken with several purchasers, including institutional investors, in two tranches.Finders’ fees were payable in connection with a portion of the financing.On November 4, 2009, the Company closed the first tranche of the non-brokered private placement.Under the first tranche closing, the Company raised $2,100,000 by the issuance of 3,000,000 common shares at a price of $0.70 per share.The Company incurred a finders’ fee consisting of a cash commission of $105,000 and finder’s warrants, exercisable for one year, entitling the holder to purchase 210,000 common shares at a price of $0.70 per share under the first tranche closing.On November 24, 2009, the Company closed the second tranche of the non-brokered private placement.Under the second tranche closing, the Company raised $1,208,700 by the issuance of 1,726,714 common shares at a price of $0.70 per share.The Company incurred a finders’ fee consisting of a cash commission of $101,270 under the second tranche closing.Total proceeds of $3,308,700 were raised in the non-brokered private placement, an oversubscription of $308,700 from the original $3,000,000 announced on October 27, 2009. The fair value of the agent’s warrants at the issue date was estimated using the Black-Scholes option pricing model with the following weighted average assumptions: expected life of one year; risk-free interest rate of 0.57%; expected dividend yield of 0% and an expected volatility of 82.9%. F-14 NOTE 9 – SHARE CAPITAL (cont’d) Share purchase warrants The Company has 210,000 share purchase warrants outstanding exercisable at a price of $0.70 per share exercisable to November 3, 2010. The Company’s share purchase warrant activity is summarized as follows: Number of Warrants Weighted Average Exercise Price ($) Weighted Average Remaining Life Balance, August 31, 2008 0.80 years - warrants expired Balance, August 31, 2009 0.38 years - warrants issued - warrants expired Balance, May 31, 2010 0.43 years Details of warrants outstanding and exercisable as at May 31, 2010 are as follows: Number of Warrants Exercise Price Expiry Date Remaining Contractual Life November 3, 2010 0.43 years Stock options The Company has stock options outstanding to certain employees, officers and directors providing the right to purchase up to 3,835,000 shares at prices ranging from $0.51 per share to $2.00 per share exercisable for periods ending from February 19, 2011 to June 21, 2012. The Company has in place a rolling stock option plan (the “Plan”) whereby a maximum of 10% of the issued and outstanding shares of the Company, from time to time, may be reserved for issuance pursuant to the exercise of options.The material terms of the Plan are as follows: ● The term of any options granted under the Plan is fixed by the board of directors at the time the options are granted, to a maximum term of five years. ● The exercise price of any options granted under the Plan is determined by the board of directors, but shall not be less than the last closing price on the TSX Exchange of the Company’s common shares preceding the grant of such options, less any permitted discount. ● Unless otherwise imposed by the board of directors, no vesting requirement applies to options granted under the Plan but a four month hold period, commencing from the date of grant of an option, applies to all shares issued upon exercise of an option. ● All options granted under the Plan are non-assignable and non-transferable. ● If an option holder ceases to hold a position with the Company in which the option holder would be eligible to be granted an option (other then by reason of death), then the option granted shall expire on the 30th day following the date that the option holder ceases to hold any such position. F-15 NOTE 9 – SHARE CAPITAL (cont’d) Stock options (cont’d) The Company’s stock option activity is summarized as follows: Number of Options Weighted Average Exercise Price ($) Weighted Average Remaining Life Balance, August 31, 2008 2.57 years - options granted during the year - options expired during the year Balance, August 31, 2009 1.87 years - options granted during the period - options expired during the period - options exercised during the period Balance, May 31, 2010 1.33 years Details of options outstanding as at May 31, 2010 are as follows: Number of Options Exercise Price Expiry Date Remaining Contractual Life February 19, 2011 0.73 years March 19, 2011 0.80 years March 19, 2011 0.80 years January 21, 2012 1.64 years June 21, 2012 2.06 years May 2, 2013 2.93 years $1.23 Average Price The entire 3,915,000 options outstanding were exercisable as at May 31, 2010 Stock-based compensation On May 3, 2010, 80,000 stock options were granted to employees, officers and directors of the Company at a price of $0.80 per share, vested and exercisable immediately. The fair value of these options at the date of grant totalling $32,000 was estimated using the Black-Scholes option pricing model with the following assumptions: expected life of three years; risk-free interest rate of 2.39%; expected dividend yield of 0% and an expected volatility of 75.5%. The estimated fair value of options granted to employees, officers and directors is recorded on the grant date. F-16 NOTE 10 – CONTRIBUTED SURPLUS Details of changes in the Company’s contributed surplus balance are as follows: Balance, August 31, 2008 $ Stock compensation on vesting of stock options Balance, August 31, 2009 Fair value of agent’s warrants for private placement Reverse fair value of agent’s warrants for private placement - expired Stock compensation on vesting of stock options Allocated to share capital on exercise of options ) Deficit from sale of treasury shares (Note 11) ) Balance, May 31, 2010 $ NOTE 11 – TREASURY SHARES In accordance with TSX Exchange approval and the provisions of a normal course issuer bid, the Company from time to time acquires its own common shares into treasury.As at May 31, 2010, 2,399,024 common shares with an accumulated cost of $3,273,790 have been recorded as treasury shares held.On March 24, 2008, the Company renewed its TSX normal course issuer bid allowing for the repurchase of a total of 1.5 million common shares of the Company.During fiscal 2009, the Company purchased 695,800 common shares and reached the allowable limit of 1.5 million common shares.On October 9, 2008, the Company renewed its TSX normal course issuer bid allowing for the repurchase of a total of one million common shares of the Company.The TSX normal course issuer bid expired on October 8, 2009. By agreement dated October 1, 2009, effective October 1, 2009 and December 31, 2009 respectively, the Company sold 592,104 and 197,368 treasury shares acquired throughthe provisions of the Company’s normal course issuer bid to the CEO of the Company at $0.38 per share (October 1, 2009 market price) in consideration for the settlement of a total of $300,000 owing to the CEO. These treasury shares had an average cost to the Company of approximately $1.37 per share. The excess of the cost of these treasury shares over the proceeds received was $781,375 of which $501,267 was charged to contributed surplus on elimination of previously recorded treasury share transaction gains and the residual $280,108 was charged to deficit during the period. Details of changes in the Company’s treasury shares balance are as follows: Number Value Balance, August 31, 2008 $ Purchases of treasury shares Balance, August 31, 2009 Purchases of treasury shares Carrying value of treasury shares sold during the period ) ) Balance, May 31, 2010 $ F-17 NOTE 12 – FINANCIAL INSTRUMENTS In accordance with current accounting standards, the Company initially measures all of its financial assets and financial liabilities at fair value and classifies them into categories with ongoing measurement as follows: ● Held-to-maturity investments measured at amortized cost using effective interest method; ● Available-for-sale assets measured at fair value; ● Assets and liabilities held-for-trading measured at fair value; ● Loans and receivables measured at amortized cost using effective interest method; and ● Other financial liabilities measured at amortized cost using effective interest method. The fair value of financial instruments represents the amounts that would have been received from or paid to counterparties to settle these instruments.The fair value of the Company’s financial instruments included in current assets and liabilities, which include cash and cash equivalents, accounts receivable and accounts payable were estimated to approximate their carrying values due to the immediate or short-term maturity and normal trade terms of these instruments.The fair value of the Company’s marketable securities is based on quoted prices in an active market.The fair value of the long term debt approximates the book value since the interest rate is based on a floating rate.It is impractical to determine the fair value of the amounts due to related parties with sufficient reliability due to the nature of the financial instruments, the absence of secondary markets and the significant cost of obtaining outside appraisals. The carrying values and classifications of the Company’s financial assets and liabilities as at May 31, 2010 are as follows: Held-for-Trading Available-for-Sale Loans and Receivables Other Financial Liabilities Total Financial Assets Cash $ $
